IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00289-CR

SHARICE RIVERA-TORRES,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 52nd District Court
                              Coryell County, Texas
                           Trial Court No. FDP-14-22479


                                       ORDER


      Appellant’s Motion to Extend Time to File Appellant’s Brief was filed on October

8, 2015. Appellant’s brief is not yet due. See TEX. R. APP. P. 38.6 (a). The Clerk’s record

was recently filed on October 9, 2015 but the reporter’s record has not been filed. The

reporter has been given an extension of time until October 28, 2015 to file the reporter’s

record.
        Accordingly, appellant’s motion is denied without prejudice to file an extension

of time, if needed, after the complete appellate record has been filed.




                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed October 15, 2015




Rivera-Torres v. State                                                            Page 2